409 F.2d 32
Petsonella MORAGNE, as personal representative of the Estateof Edward Moragne, Sr., Deceased and PetsonellaMoragne, Individually, Appellants,v.STATES MARINE LINES, INC., et al., Appellees.
No. 24198.
United States Court of Appeals Fifth Circuit.
April 1, 1969.

C. J. Hardee, Jr., Tampa, Fla., for appellants.
David C. G. Kerr, Dewey R. Villareal, Jr., William Terrell Hodges, John W. Boult, Tampa, Fla., for appellees.
Before WISDOM, THORNBERRY and GOLDBERG, Circuit Judges.
PER CURIAM:


1
On August 11, 1967, this Court entered its certificate certifying to the Supreme Court of Florida the following stipulated question:


2
'Does the Florida Death by Wrongful Act Statute give rise to a cause of action under principles of the maritime law of unseaworthiness for the wrongful death of a longshoreman caused by the unseaworthiness of a vessel on the navigable waters of the State of Florida?'


3
The Supreme Court of Florida in Moragne v. State Marine Lines, 1968, 211 So.2d 161, in answer to the question, stated:


4
'For the reasons stated, the answer to the question certified must be in the negative.'


5
No useful purpose will be served by additional review of pertinent authority upon the issue of law presented in this appeal.  It is sufficient to say that in The Tungus v. Skovgaard, 1959, 358 U.S. 588, 79 S.Ct. 503, 3 L.Ed.2d 524, the United States Supreme Court held that the question whether a State Wrongful Death Act encompasses a cause of action for unseaworthiness is a question to be decided by the courts of that state.


6
Since the Florida Supreme Court has determined that the Florida Wrongful Death Statute does not encompass a cause of action for unseaworthiness, the judgment is affirmed.